Title: From Thomas Jefferson to Mary Jefferson Eppes, 7 March 1798
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            Philadelphia Mar. 7. 98.
          
          I have recieved yours, my dear Maria, of Feb. 1. and with that extreme gratification with which I recieve all the marks of your affection. my impatience to get from hence is urged by the double motives of escaping from irksome scenes here, and meeting yourself and others dear to us both. no time is yet spoken of for our adjournment; yet as there is likely to arise nothing which might keep congress together, I cannot but hope we shall separate early in the next month. I still count on joining you at Eppington on my return. I recieve from home very discouraging accounts of Davenport’s doing nothing towards covering the house. I have written to him strongly on the subject, expressing my expectations to find the roof finished at my return. but I fear it will not produce the effect desired. we are sure however of the Outchamber for you, and the Study for myself, and will not be long in getting a cover over some room for your sister. my last letter from Belmont was of Feb. 12. when they were all well. they have found the house there unhealthy, and their situation in general not pleasant. I pressed them to go to Monticello where they would be relieved from the inconvenience [to health?] of a cellar-full of water under them. I have not heard from them  since. mr Trist is gone on to purchase mr Lewis’s place. they will not remove there till the fall. he is to be married to a Miss Brown of this place, an amiable girl, and who I hope will be of value to you as a neighbor. having no news for mr Eppes but what he will find in a paper inclosed herewith, I do not write to him. my salutations to him, mr & mrs Eppes & the family at Eppington. to yourself my tenderest love.
          
            Th: Jefferson
          
        